DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are moot with respect to the new grounds of rejection in view of Zhang et al (US Pat. 8,745,468).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 5-7, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fainzilber et al (US Pat. Pub. 2019/0393901; hereinafter referred to as Fainzilber) in view of Sharon et al (US Pat. Pub. 2015/0085573; hereinafter referred to as Sharon) in view of Zhang et al (US Pat. 8,745,468; hereinafter referred to as Zhang).
As per claims 1, 7:
	Fainzilber teaches a memory system and method of operation comprising: 
a memory device (Fig. 1, 102); and 
a controller (Fig. 1, 106) including a descrambler (Fig. 2, 224), which is coupled to the memory device (see Fig. 1) and suitable for: 
receiving data from the memory device (Fig. 2, 210); 
descrambling the data, using each of a plurality of scrambler sequences, to generate a corresponding plurality of descrambled sequences (Fig. 4, 420-450; paragraph 85 last sentence); 
calculating a metric for multiple bits in each of the corresponding plurality of descrambled sequences, one for each of the plurality of descrambled sequences (paragraphs 83-84); 
selecting a metric among the multiple metrics of the corresponding plurality of descrambled sequences (Fig. 4, 432); and 
determining, as a correct scrambler sequence for descrambling the data (Fig. 4, 470), a scrambler sequence corresponding to the selected metric, among the plurality of scrambler sequences (Fig. 4, 460).

However, Sharon in an analogous art teaches calculating syndrome weight for multiple bits in each of a plurality of read data sequences corresponding to different read voltages (paragraph 103, end-paragraph 104) using a set parity check matrix to generate multiple syndrome weights (paragraph 36; syndrome weight is necessarily calculated using a parity check matrix as explained by Zhang in col. 9, lines 43-46), and selecting a read voltage corresponding to a lowest syndrome weight as the correct read voltage among the plurality of read voltages (paragraph 104).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the syndrome weight as the entropy statistic of Fainzilber (Fainzilber paragraph 84), wherein the threshold (Fainzilber Fig. 4, 430) is a lowest syndrome weight.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because: 1) syndrome weight would have been recognized by a skilled artisan as a valid entropy statistic; 2) syndrome weight as a threshold would 
Also not explicitly disclosed is wherein the descrambler calculates the sub-syndrome weight for the multiple bits in each of the plurality of descrambled sequences using a subset circulant matrix in a set parity check matrix, and wherein the subset circulant matrix has a circulant size of (q x q), where q is an integer greater than 1.  However, Zhang in an analogous art teaches calculating syndrome weight by multiplying a parity check matrix (col. 9, lines 43-46) that comprises a subset circulant matrix of size q x q (Fig. 3, Bp,q; col. 6, lines 26-30).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to represent the parity check matrix of Sharon using circulant submatrices as taught by Zhang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have only been a matter of notation and would not have changed the principle of operation or effect as shown by Zhang in Fig. 3.
As per claims 3, 9:	Sharon and Zhang further teach the memory system and method above, wherein the parity check matrix is a parity check matrix for a low density parity check (LDPC) code (Sharon paragraph 24 and Zhang Figs. 4).
As per claims 5, 11:	Sharon further teaches the memory system and method above, wherein the 
As per claims 6, 12:	Fainzilber further teaches the memory system and method above, wherein the descrambler compares each of the multiple sub-syndrome weights with a threshold value (Fig. 4, 430) and selects a sub-syndrome weight less than the threshold value (see Sharon paragraph 104) among the sub-syndrome weights (Fig. 4, 432; only the lowest threshold syndrome weight candidate is saved in the 430-434 loop).
As per claims 13, 15:	Fainzilber further teaches the memory system and method above, wherein the data received from the memory system comprises randomized data (paragraph 53).

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fainzilber in view of Sharon in view of Zhang in view of Morley (US Pat. 10,496,288).
As per claims 14, 16:	Fainzilber et al teach the memory system and method above.  Not explicitly disclosed is wherein the randomized data has a minimized number of sequential bits of different values.  However, Morley in an analogous art teaches that data having a minimized number of sequential bits of different values produces less wear on a memory (col. 9, lines 20-23).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to minimize the number of sequential bits of different values.  This modification would have been obvious to one of ordinary skill in the art at the time .

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or fairly suggest: wherein the multiple bits are the last nq bits in each of the plurality of descrambled sequences and the subset matrix is a (mq x nq) matrix having a circulant size of (q x q) in the set parity check matrix; in combination with each and every limitation of the independent and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111